DETAILED ACTION
     Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      Election/Restriction
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.    Claims 1-4, 6-8 and 12, drawn to Bioresorbable Polymers and Compositions, classified in C08G 63/08.
II.   Claim 5, drawn to Process to prepare Bioresorbable Polymers, classified in C08G 63/823.
III.   Claims 9-11, 13 and 17, drawn to Articles/Devices or 3D printed parts, classified in B29L 2031/7532.
IV.   Claims 14-16, drawn to Process for producing 3D printed parts, classified in B29C 64/10.
V.   Claims 18-20, drawn to Use ( method of use) of  different medical devices/ parts, classified in A61B  1/00.
3.	The inventions are independent or distinct, each from the other because:
3.1.	Inventions (II) and (I) are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, process as claimed  can be used to make   materially different product, comprising different polymers/oligomers, for example Biodegradable block poly(ester-urethane)s based on poly(3-hydroxybutyrate-co-4-hydroxybutyrate) copolymers as disclosed by OU et al " Biodegradable block poly(ester-urethane)s based on poly(3-hydroxybutyrate-co-4-hydroxybutyrate) copolymers" , 2011 – Article attached.
3.2	Inventions (I) and (III)   are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product of Group(I)  is deemed to be useful  for example as  coating or adhesive and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
3.3.	Inventions (I) and (IV) or (V) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of Group(I) as polymer /polymer composition can be use in materially different process , for example, as adhesive in the process of attaching different objects including  medical applications in vivo.
3.4.	Inventions (II) and (III)-(V) are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06). In instant 
3.5.	Inventions (III) and (IV) are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case,  Process for producing 3D printed parts  as claimed can be used to make another and materially different product, for example, metal or plastic parts of complex shape used in jewelry or watch production.
3.6.	Inventions (III) and (V) are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the Process of Group (V) can be practice with different products comprising different polymers/compositions obtained, for example, from animals or natural polymeric materials, for example starch based.
3.7.	Inventions (IV) and (V) are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Process for producing 3D printed parts of Group (IV)  cannot be used in medical surgery/ procedure  - process of using those parts of Group(V).
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention may not  be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph and second paragraph 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
5.	In an event is if any of Groups (I) to (V) would be elected for examination on the merits, additional Requirement to Elect Single disclosed Specie will apply.
5.1.	For Group (I):
This application contains claims directed to the following patentably distinct species as Different Bioresorbable Polymers and Different Compositions, comprising Different Bioresorbable Polymers.
 The species are independent or distinct because they comprises different chemical compounds. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a Single disclosed species as Specific Polymer of Formula A  and/or Specific Polymer of Formula (B), wherein all  monomers and linkers and  parameters x, y, z and n are identified  and Specific Composition , which comprises Polymer(A) and/or Polymer(B) and any other chemical compounds according to Claim 3, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1 and 2 are generic.
5.2.	For Group (II):
This application contains claims directed to the following patentably distinct species as Different Processes for Preparing Different  Bioresorbable Polymers, which comprises different monomers, different linkers and  different parameters x, y, z and n. The species are independent or distinct because they comprises different chemical compounds. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a Single disclosed species as Specific Process for preparing Specific Polymer of Formula A  or Specific Polymer of Formula (B), wherein all  monomers and linkers and  parameters x, y, z and n are identified  , or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 5 is generic.
5.3.	For Group (III):
This application contains claims directed to the following patentably distinct species as Different Articles/Devices or Different 3D printed parts, comprising 
Different Compositions, which may comprising Different Bioresorbable Polymers and different additive(s). The species are independent or distinct because they comprises different chemical compounds. In addition, these species are not obvious variants of each other based on the current record.
Single disclosed species as Specific Articles/Devices or Specific  3D printed part, comprising Specific  Composition comprising Specific  additive(s) per Claim 3  and Specific  Polymer of Formula A  and/or Specific Polymer of Formula (B), wherein all  monomers and linkers and  parameters x, y, z and n are identified , or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Claim 13 is generic.
5.4.	For Group (IV):
This application contains claims directed to the following patentably distinct species as Different Processes for Preparing Different 3D printed part, comprising different  Composition which comprises different Bioresorbable Polymers and different additive(s) according Claim 3.
 The species are independent or distinct because they comprises different chemical compounds. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a Single disclosed species as Specific Process for preparing Specific 3D printed part, comprising Specific Composition, which comprises Specific Polymer of Formula A  or Specific Polymer of Formula (B), wherein all  monomers and linkers and  parameters x, y, z and n are identified and specific additive(s) per Claim 3 , or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 14 is generic.
For Group (V):
This application contains claims directed to the following patentably distinct species as Different Method of use of Different 3D Printed parts comprising Different  Composition, which comprises Different  Polymer of Formula A  and/or Different Polymer of Formula (B), and different  additive(s) per Claim 3.
 The species are independent or distinct because they comprises different chemical compounds. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a Single disclosed species as Specific Method of use of  Specific 3D printed part, comprising  Specific Composition, which comprises Specific additive(s) and Specific  Polymer of Formula A  and/or Specific Polymer of Formula (B), wherein all  monomers, linkers,  parameters x, y, z and n are identified  , or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 13 and 17-20 are  generic.
6.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
 (a) the Species  have acquired a separate status in the art in view of their different classification;
(b) the  Species  have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one  Species may not  be applicable to another Species ;
(e) the  Species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph and second paragraph
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
7.	A telephone call was made to Applicant's representative Linda Li  on August 27, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
9.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

			              Conclusion                                                                                                                                                                                                      10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIiu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GENNADIY MESH/Examiner, Art Unit 1763

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763